DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, paragraph [0001], applicant should update the status of the parent application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, applicant should correct the double inclusion of “and” for clarity of the claim.
In claim 13, last line, “an space” should be replaced by --a space-- to insure that the claim is grammatically correct.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 6, 12, and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, respectively of prior U.S. Patent No. 10,953,375. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by French Patent No. 2.165.244.
French Patent No. 2.165.244 (Figs. 1-3) discloses an apparatus for generating and mixing bubbles into an aqueous solution, comprising: a structure (7) defining an interior fluid flow chamber extending along a longitudinal axis between an input port (6) at a liquid input end and output port at a liquid output end (9), including a gas injection portion located upstream from the liquid output end, the gas injection portion defining a gas injection lumen (8) and a first region of the interior fluid flow chamber, the first region including a plurality of side fluid path lumens (12a, 12b, 12c, 12d) that extend in a downstream direction alongside a first part of the gas injection lumen (8), wherein the first part of the gas injection lumen and the plurality of side fluid path lumens merge with a downstream fluid path lumen of the first region (downstream of coupling 14 in Fig. 3), and the first part of the gas injection lumen is closer to the longitudinal axis (claim 1), actually aligned therewith (claim 2), than any of the plurality of side fluid path lumens (claim 1), which are offset from the longitudinal axis (claim 2).  The reference further includes a mixing vane (at 1 in Fig. 1) portion extending in the downstream direction from the gas injection portion and defining a second region of the interior fluid flow chamber.  The reference also discloses that the first part of the gas injection lumen (8) extends to a downstream opening in fluid communication with the downstream fluid path lumen and is aligned to inject gas through the downstream opening and into the downstream fluid path lumen in a direction downstream, as recited by instant claim 3 (see Fig. 3 of the reference).
Allowable Subject Matter
Claims 5, and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the structure as set forth by instant claim 5, from which claims 7-11 depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-30-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776